[yume.jpg]
Exhibit 10.10

                                  

Description of Director Compensation

 

Directors who are employees of YuMe, Inc. (“YuMe”) do not receive compensation
from YuMe for the services they provide as directors. Each non-employee director
will be eligible to receive compensation for his or her service consisting of
annual cash retainers and equity awards as follows:

 

Position

 

Retainer

 

Board Member

 

$

30,000

 

Lead Independent Director

 

 

15,000

 

Audit Committee Chair

 

 

20,000

 

Compensation Committee Chair

 

 

15,000

 

Nominating and Corporate Governance Committee Chair

 

 

7,500

 

Audit Committee Member

 

 

7,500

 

Compensation Committee Member

 

 

7,500

 

Nominating and Corporate Governance Committee Member

 

 

3,500

 

 

Each of the above-mentioned cash retainers will be paid in four quarterly
installments. Non-employee directors are also reimbursed for customary travel
expenses incurred attending Company meetings and for continuing education
opportunities. The Company does not pay, and its directors do not receive, any
“per-meeting” fees.

 

For 2017, equity awards will consist of an initial stock option or restricted
stock unit grant, upon first appointment to our board of directors, with a
Black-Scholes value of $87,500. There are no annual refresh awards granted to
existing non-employee directors. Options will be granted with an exercise price
equal to the fair market value of YuMe’s common stock on the date of grant and
vest annually over three years after the grant date for initial grants.
Restricted stock awards will be granted with a fair market value equal to the
closing price of YuMe’s common stock on the date of grant and vest over three
years after the grant date for initial grants.

 

 